Citation Nr: 1110442	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable evaluation for left hand clubbing of fingers.

4.  Entitlement to a compensable evaluation for right hand clubbing of fingers.

5.  Entitlement to a compensable evaluation for left foot clubbing of toes.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to February 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA). During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Detroit, Michigan RO, which has certified the case for appellate review.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has currently diagnosed hypertension.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a currently diagnosed low back disability.

3.  Throughout the rating period on appeal, the Veteran's service-connected right hand clubbing of fingers disability is manifested by no ankylosis and normal range of motion, but an inability to grab or pick up small objects comparable to favorable ankylosis of the thumb.

4.  Throughout the rating period on appeal, the Veteran's service-connected left hand clubbing of the fingers disability is manifested by no ankylosis and normal range of motion, but an inability to grab or pick up tiny things comparable to favorable ankylosis of the thumb.

5.  Throughout the rating period on appeal, the Veteran's service-connected left foot clubbing of toes disability is manifested by slight pain and is not productive of moderate symptoms.   


CONCLUSIONS OF LAW

1.   Hypertension was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A low back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for a 10 percent evaluation, but no higher, for right hand clubbing of fingers have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (2010).

4.  The criteria for a 10 percent evaluation, but no higher, for left hand clubbing of fingers have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (2010).

5.  The criteria for a compensable evaluation for left foot clubbing of toes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issues on appeal, the agency of original jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in December 2007, prior to the initial adjudication of the claims, as well as a February 2009 letter that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims. The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The record does not reflect that the RO has afforded the Veteran a VA examination for his claimed hypertension and low back disabilities.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that in the present case there is not sufficient competent and credible evidence to establish the occurrence of an in-service event, injury, or disease.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claims on the merits. See 38 C.F.R. § 3.159(c).

VA examinations with respect to the increased rating claims on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the increased evaluation claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

1.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran asserts that service connection is warranted for hypertension and a low back disability.  With respect to an in-service injury or disease, the Veteran's service treatment records do not show that the Veteran complained of, or was treated for, a low back disability.  With regard to the Veteran's hypertension claim, his service treatment records do show that he had systolic blood pressure readings that ranged between 112 mmHg and 144 mmHg and diastolic blood pressure readings that ranged between 52 mmHg and 76 mmHg.  However, there is no evidence that the Veteran was ever diagnosed with, or treated for, hypertension during service.  

Moreover, with respect to a current disability, the Veteran's May 2008 Notice of Disagreement shows that he reported being treated within the first year of discharge for a back disability.  He also indicated that he was currently being treated for hypertension.   However, there is no objective clinical evidence of record to corroborate such statements.  Significantly, a July 2001 VA examination report shows that the examiner, upon examination of the Veteran's musculoskeletal system, indicated that the Veteran was a rather muscular young man, who stood erect with shoulders and pelvis level.  No rotoscoliosis was noted and he had full range of motion without pain or discomfort.  Further, with respect to the Veteran's cardiovascular system, the examiner reported that the Veteran's cardiac rate and rhythm were regular, no murmurs or friction rubs were heard, his peripheral vessels were intact, no bruits were heard, there was no pedal edema, and his cardiology workups found no abnormal findings.  Further, the diagnoses provided by the examiner at that time did not include hypertension or a back disability of any sort.  Similarly, a January 2008 VA examination report does not list any medications used to treat a back disability or hypertension among the Veteran's active outpatient treatment medications.

The Board acknowledges the Veteran assertions that he has current hypertension and a low back disability that are related to service.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts the lay assertions regarding recent treatment for and/or diagnosis of current hypertension and/or a low back disability, as evidenced by the July 2001 and January 2008 VA examination reports.  As such, the Board finds the Veteran's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has current hypertension and/or low back disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension and a low back disability and the claims must be denied.

2.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2010).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are anklyosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Favorable ankylosis, two digits of one hand: A 10 percent rating is warranted-for favorable ankylosis of the long and ring, long and little, or ring and little fingers for either the major or minor hand.  A 20 percent rating is warranted for favorable ankylosis of the index and long, index and ring, or index and little fingers for either the major or minor hand.  38 C.F.R. § 4.71a, DC 5223 (2010).

Limitation of motion of the thumb: A 20 percent rating is warranted-for the major or minor arm-with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent rating is warranted-for the major or minor hand-with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A noncompensable rating is warranted-for the major or minor hand-with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).

Limitation of motion of the index or long finger: A 10 percent rating is warranted-for the major or minor hand-with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. A noncompensable rating is warranted- for the major or minor hand-with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).

Limitation of motion of the ring or little finger: A noncompensable rating is warranted for any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

Diagnostic Code 5284 provides for a 10 percent rating for moderate foot injury, a 20 percent rating for moderately severe foot injury and a 30 percent rating for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).
As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Bilateral Hand Clubbing of Fingers

At the outset, the Board notes that the Veteran's claims for increased evaluations for his service-connected bilateral hand clubbing disabilities were received on August 15, 2007.  Therefore, the rating period for consideration on appeal begins August 15, 2006, one year prior to the date of receipt of the claim upon which the April 2008 rating decision and May 2008 Notice of Disagreement were based. 38 C.F.R. § 3.400(o)(2).

The Veteran asserts that higher evaluations are warranted for his service-connected bilateral hand finger clubbing disabilities.  The record shows that the RO has evaluated such disabilities under C.F.R. § 4.71a, Diagnostic Code 5220, which pertains to multiple digit favorable ankylosis.  Under this diagnostic code, for favorable ankylosis of 5 digits, a 40 percent evaluation is warranted for the nondominant hand and a 50 percent evaluation is warranted for the major hand.  The record shows that the Veteran is right-hand dominant.  

The record reflects that the Veteran's hands were examined by VA in January 2008.  The Veteran indicated that there was no decrease in strength or dexterity and there were no flare ups of joint disease affecting his hands, thumbs, or fingers.  The Veteran reported that he was not able to grab tiny things.  There was no additional limitation of motion during flare ups.

On physical examination, the examiner reported the following ranges of motion in both the Veteran's hands:  metacarpophalangeal joint was 0 to 90 degrees (normal range of motion is 0 to 90 degrees); proximal interphalangeal joint was 1 to 110 degrees (normal range of motion is 0 to 110 degrees); distal (terminal) interphalangeal joint was 0 to 70 degrees (normal range of motion is 0 to 70 degrees).  There was no gap between the tip of the thumb and fingers, no gap between the tips of the fingers and the proximal transverse crease of the palm, and no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Strength for pushing, pulling and twisting was normal and dexterity for twisting, probing, writing, touching, and expression was normal.  The Veteran's flexion deformity interfered with the function of the other fingers in that the finger tips had severe clubbing of both hands that interfered with picking up or grabbing tiny pin-like things.  The Veteran denied loss of sensation or loss of function.  The Veteran denied pain, fatigue, weakness, or lack of endurance.  X-rays of both hands were normal.

In this case, the January 2008 VA examination report shows that the Veteran's fingers are not anklyosed.  Therefore, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5220 or any other diagnostic code based on ankylosis (i.e. -- Diagnostic Codes 5221-5227).

The Board has also considered other applicable Diagnostic Codes, but does not find that compensable evaluations are warranted under such Diagnostic Codes.  Indeed, compensable ratings under Diagnostic Code 5229 are not warranted as there is no evidence of a gap between the fingertip of the index or long finger and the proximal transverse crease of the palm or extension limited by more than 30 degrees.  Compensable evaluations are also not warranted under Diagnostic Code 5228 because there was no evidence of a gap of one to two inches between the thumb pad and the fingers, with the attempt to oppose the fingers.  Additionally, there was no evidence provided of additional limitation of motion of the finger due to pain or repetitive use.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, despite the findings above, the Board finds that there is credible objective evidence to show that the Veteran experiences additional functional limitation as a result of the hand disabilities.  In this regard, the January 2008 VA examination report shows that the Veteran indicated that he was not able to grab tiny things.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptomatology or cannot perform certain tasks.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that it has no reason to believe that the Veteran's statements regarding his inability to pick up items as a result of his bilateral hand disability are less than credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi; Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Further, after a physical examination of the Veteran's hands, the VA examiner specifically stated that Veteran's finger tips have severe clubbing of both hands which interferes with his ability to pick up or grab tiny pin-like things.  

The Board notes that use of the thumb is essential in the ability to pick up or grab tiny pin-like items.  Therefore, in light of the clinical evidence of record, the Veteran's competent and credible statements, and with resolution of doubt in the Veteran's favor, it is the Board's judgment that the manifestations associated with the Veteran's bilateral hand clubbing of fingers disabilities, when considered in the aggregate, more closely approximate the criteria for respective, 10 percent ratings, under Diagnostic Code 5224 for favorable ankylosis of the thumb.  See 38 C.F.R. § 4.7.  It must be emphasized that this is with consideration of all symptomatology attributed to the finger conditions.  Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, have also been considered.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes that because the Veteran's disabilities impact both of his hands, application of the bilateral factor is warranted.  38 C.F.R. § 4.26 (2010)

In conclusion, the Board finds that the respective 10 percent disability evaluations granted in this decision adequately compensates the Veteran for the functional loss he experiences when using his right and left hand fingers.  As the evidence of record shows that the Veteran's disability picture has remained stable throughout the rating period on appeal, the Board concludes that staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board has resolved all reasonable doubt in the Veteran's favor and has considered whether a higher evaluation can be granted under other potentially applicable diagnostic codes.  However, the preponderance of the evidence is against assignment of higher evaluation.

The Board has also considered whether the Veteran is entitled to higher ratings on an extra-schedular basis for his bilateral hand disability.  However, there are no grounds for referring this case to the Director of VA's Compensation and Pension Service for extra-schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Left Foot Clubbing of Toes

At the outset, the Board notes that the Veteran's claim for an increased evaluation for his service-connected left foot toe clubbing disability was received on August 15, 2007.  Therefore, the rating period for consideration on appeal begins August 15, 2006, one year prior to the date of receipt of the claim upon which the April 2008 rating decision and May 2008 Notice of Disagreement were based. 38 C.F.R. § 3.400(o)(2).

The Veteran asserts that a higher evaluation is warranted for his left foot toe clubbing disability.  Such disability is currently assigned a noncompensable evaluation under 38 C.F.R. § 4.72, Diagnostic Code 5284 pertaining to other foot injuries.  Under this diagnostic code, a 10 percent disability rating is warranted for moderate foot injury; a 20 percent disability rating is warranted for moderately severe foot injury; and a 30 percent disability rating is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  If actual loss of use of the foot is shown by the competent evidence of record, a 40 percent disability rating should be awarded.  Id. at Note.

The record shows that the Veteran's left foot was examined by VA in January 2008.  At that time, he reported that he sometimes felt pain or squeezing pain when he wore shoes.  The pain was present at rest and when standing and walking.  He did not take any medication for his condition.  The Veteran indicated that he did not have any flare-ups of joint disease and thus, the range of motion or function was not decreased. However, he did experience minor pain on the tip of his toes due to the wearing of shoes.  The precipitating factors to each episode was the wearing of shoes and the alleviating factors was not wearing a narrow shoe.  He did not wear corrective shoes or inserts.  There was no history of hospitalization or surgery on the feet and ankles.  The condition did not have an effect on the Veteran's occupation or usual activities.  He did not have any injury to his feet.  There were no functional limitations on standing and walking.  On physical examination the appearance of the right and left feet was abnormal, in that the Veteran had flat feet with clubbing toes.  There was no functional loss related to the abnormal findings. The Veteran's gait was not normal.  However, the examiner did not indicate how it was not normal.  There were no calluses on the feet, skin break down unusual shoe breakdown, skin abnormalities, or vascular changes.  There were no deformities present, including hammertoes, claw foot, or high arch.  However, the Veteran did have flat feet.  The Veteran did not have hallux valgus.  There was active motion in the metatarsophalangeal joint on the great toe.

In weighing the clinical evidence of record, the Board concludes that the 
objective clinical evidence of record does not show that the Veteran's left foot toe clubbing is manifested by moderate symptomatology.   In fact, as noted above, the January 2008 VA examination report states that the Veteran reported minor pain on the tips of his toes when he wore shoes that was alleviated when he did not wear narrow shoes.  Therefore, the Board finds that the Veteran's left foot symptomatology most closely fits within the criteria for the currently assigned noncompensable disability evaluation.

In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Codes 5272, 5278, and 5283.  However, there is no evidence that the Veteran's left foot toe clubbing resulted in functional impairment comparable to ankylosis of the subastragalar or tarsal joint in poor weight bearing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272.  In addition, there is no evidence that the Veteran has unilateral acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  With regard to the criteria under Diagnostic Code 5283, there is no evidence that the Veteran's left foot clubbed toe disability resulted in a deformity of the tarsal or metatarsal bones.  As such, the Board does not find that a compensable evaluation is warranted under Diagnostic Codes 5272, 5278, or 5283.

The Board has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the January 2008 VA examination report shows that the Veteran reported experience minor pain on the tips of his toes when wearing shoes.  However, there is no evidence that such pain causes additional functional limitation.  Indeed, as noted above, the January 2008 examiner indicated that there was no functional limitation on standing and walking, the Veteran's range of motion was not decreased due to flare ups, and that there was no functional loss related to the Veteran's abnormal clubbed toes.  Therefore, because there has been no demonstration by competent clinical evidence of record that the Veteran displays additional functional impairment that is comparable to the criteria for a compensable evaluation under any applicable Diagnostic Code based on limitation of motion, the Board finds a higher evaluation is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 (2005); De Luca, supra.

Also, the Board has considered whether the Veteran is entitled to a higher rating on an extra-schedular basis for his left foot disability.  However, there are no grounds for referring this case to the Director of VA's Compensation and Pension Service for extra-schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There has been no demonstration of unusual factors associated with the disability at issue as to render the regular rating schedule inapplicable.  There has been no demonstration of marked interference with employment, or frequent hospitalizations due to the disability at issue.

In conclusion, although the Veteran believes that his service-connected left foot toe clubbing disability is more severely disabling than indicated by the present evaluation, he is not a licensed medical practitioner and is not competent to offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that the competent clinical evidence of record shows that the noncompensable evaluation in effect for the Veteran's service-connected left foot toe clubbing disability is appropriate and that a higher evaluation is not warranted at anytime during the rating period on appeal.  As the preponderance of the evidence is against the claim and it must be denied. The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an evaluation of 10 percent, but not higher, for right hand clubbing of fingers is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an evaluation of 10 percent, but not higher, for left hand clubbing of fingers is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a compensable evaluation for left foot clubbing of toes is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


